Citation Nr: 0903635	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-27 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
migraine headaches.  

2.  Entitlement to an increased rating for service-connected 
sinusitis, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for service-connected 
hemorrhoids, currently evaluated as 10 percent disabling.  

4.  Entitlement to a compensable rating for service-connected 
photophobia.   

5.  Entitlement to a compensable rating for service-connected 
calluses, bilateral feet.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran active service from December 1958 to May 1962, 
from August 1965 to August 1969, and from September 1974 to 
August 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) Roanoke, Virginia.  In 
March 2005, the RO determined that the criteria for reopening 
a claim for service connection for migraine headaches had not 
been met, and the RO denied claims for increased 
(compensable) ratings for service-connected sinusitis, 
hemorrhoids, and calluses, bilateral feet.  In August 2005, 
the RO denied a claim for a compensable rating for 
photophobia.  

In February 2008, the veteran was afforded a hearing before 
Mark W. Greenstreet, who is the Veterans Law Judge rendering 
the determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 1999, the RO 
denied the veteran's claim that new and material evidence had 
been received to reopen his claim of entitlement to service 
connection for migraine headaches.

2.  The evidence received since the RO's March 1999 decision 
denying the veteran's claim for service connection for 
migraine headaches, which was not previously of record, and 
which is not cumulative of other evidence of record, does not 
bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

3.  The veteran's service-connected sinusitis is shown to be 
productive of complaints that include congestion and 
shortness of breath, but not three or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

4.  The veteran's service-connected hemorrhoids are shown to 
be productive of frequent recurrence and excessive redundant 
tissue; but not secondary anemia or fissures.  

5.  The veteran's service-connected photophobia is shown to 
be productive of complaints of light sensitivity, but not any 
visual field loss; the veteran is not shown to have corrected 
visual acuity in one eye to 20/70 or 20/100, and the other 
eye to 20/40, or corrected visual acuity in one eye to 20/50 
and the other eye to 20/40 or 20/50.  

6.  The veteran's service-connected calluses, bilateral feet, 
are not shown to be objectively painful on examination, 
unstable, or to have caused a limitation of foot function; 
they are not shown to have exceeded an area greater than six 
square inches.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's March 1999 decision denying the veteran's claim for 
service connection for migraine headaches; the claim for 
migraine headaches is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).   

2.  The criteria for a rating in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, Diagnostic Code 
6510 (2008).  

3.  The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, 
Diagnostic Code 7336 (2008).  

4.  The criteria for a compensable rating for photophobia 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.84a, Diagnostic Codes 6028, 6078, 
6079 (2008).  

5.  The criteria for a compensable evaluation for calluses, 
bilateral feet, have not been not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.118, Diagnostic Codes 7801, 7803, 7804, 7805, 7819 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In November 1998, the RO denied a claim for service 
connection for migraine headaches.  The RO notified the 
veteran of this denial of his claim in a letter dated that 
same month.  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  

The veteran filed to reopen his claim, and in a March 1999 
rating decision, the RO denied the claim.  There was no 
appeal, and the RO's decision became final.  Id.  

In March 2004, the veteran filed to reopen his claim, and in 
a March 2005 rating decision, the RO denied the claim.  The 
veteran has appealed this decision.   

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).  

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The most recent and final denial of this claim was in March 
1999.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's March 1999 
decision included the veteran's service treatment records, 
which showed that on several occasions, he received treatment 
for complaints that included headaches.  The veteran's 
separation examination reports from each period of active 
duty, dated in April 1962, July 1969, and April 1983, all 
showed that his head, and neurological system, were 
clinically evaluated as normal.  In accompanying "reports of 
medical history" to the April 1962 and April 1983 
examination reports, he denied having had "frequent or 
severe headaches" (a report of medical history 
contemporaneous to the July 1969 report is not of record).    

As for the post-active-duty medical evidence, it consisted of 
VA and non-VA reports, dated between 1984 and 1998 (there 
were no medical treatment reports dated prior to the first 
period of active duty, between the first and second periods 
of active duty, or between the second and third periods of 
active duty).  This evidence showed that beginning in April 
1989, the veteran received treatment for complaints of 
migraine headaches.  The assessments included headaches, and 
borderline hypertension.  

At the time of the RO's March 1999 denial of the claim, there 
was no competent opinion associating any current headaches 
with the veteran's service.  

Evidence received since the RO's March 1999 decision consists 
of VA reports (to include treatment at Langley AFB (Air Force 
Base)) and non-VA medical treatment reports, dated between 
2003 and 2007.  This evidence includes a private examination 
report, dated in June 2005, which contains impressions that 
include headaches.  A November 2004 VA report notes 
complaints that included chronic recurring headaches preceded 
by anopsia of the left eye, and contains diagnoses that 
include classic migraines with aura.  Other subsequently 
dated VA and non-VA reports also show complaints of 
headaches.  QTC examination reports, dated in December 2004 
and June 2007, show that the veteran complained of headaches 
associated with his sinusitis.  These reports show that there 
was no relevant diagnosis, and no other relevant findings.  A 
report from Griffey and Whitelock Eye Specialists, dated in 
June 2005, contains impressions that included "migraine."  
A statement from T.M.D., apparently an employee at a holistic 
clinic, dated in October 2007, states that the veteran has 
received treatment for symptoms that included headaches.  

A lay statement from S.I.T., received in July 2006, states 
that the veteran has severe migraines.  

This evidence that was not of record at the time of the March 
1999 decision, is not cumulative, and is "new" within the 
meaning of 38 C.F.R. § 3.156.  However, the Board finds that 
this evidence is not material.  In this case, none of the 
submitted evidence is dated prior to 2003, which is about 20 
years after separation from service.  In addition, none of 
the new medical evidence contains competent evidence to show 
that the veteran has headaches that are related to his 
service, or that were caused or aggravated by a service-
connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995).  In summary, the ultimate question in 
the case which was previously unsubstantiated, continues to 
be unsupported.  

The veteran's own testimony and assertions as to a causal 
connection between his headaches and his service and a 
current disability are duplicative and not new and material.  
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).  The Board therefore finds 
that the submitted evidence is not both new and material and 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  The claim is therefore not 
reopened.  

The only other pertinent evidence received since the March 
1999 denial of the claim consists of written testimony from 
the veteran.  In Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."  Because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).  


II.  Increased Ratings

The veteran asserts that increased/compensable ratings are 
warranted for his service-connected sinusitis, hemorrhoids, 
photophobia, and calluses, bilateral feet.  

As for the history of the disabilities in issue, see 
38 C.F.R. § 4.1 (2008), the veteran's service treatment 
reports show that in September 1959, he was treated for burns 
to the fact and neck, first and second degree, after a 
practice mine exploded near his face.  He complained that his 
eyes burned, however, no eye damage was noted other than 
singed eyelashes and edematous eyelids.  His eyesight was 
repeatedly noted to be 20/20.  Service treatment reports note 
scattered complaints of photophobia, and an inability to see 
in the sun without glasses, the use of glasses for reading, 
and show a number of treatments for sinusitis.  The veteran's 
separation examination report from his third period of active 
duty, dated in April 1983, noted the presence of non-
thrombosed hemorrhoids, with symptoms present since 1975, and 
the presence of calluses on the feet, which he soaked, but 
which did not significantly interfere with his duty.  

In November 1983, the RO granted service connection for 
hemorrhoids, calluses of the bilateral feet, photophobia, and 
sinusitis, with each disability assigned a separate 
noncompensable (0 percent) evaluation.  There was no appeal, 
and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c).  

On March 30, 2004 the veteran filed claims for increased 
(compensable) ratings for his sinusitis, hemorrhoids, and 
calluses, bilateral feet.  In March 2005, the RO denied the 
claims.  In August 2005, the RO also denied a claim for a 
compensable rating for photophobia.  The veteran appealed all 
of the aforementioned decisions, and in September 2007, the 
RO increased his evaluations for his hemorrhoids, and 
sinusitis, to the extent that it assigned each disability a 
separate 10 percent evaluation, effective from the date that 
he filed his claim, i.e., March 30, 2004.  See 38 C.F.R. 
§ 3.400(o)(2) (2008).  However, since these increases did not 
constitute a full grant of the benefits sought, the increased 
evaluation issues remain in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).   

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A.  Sinusitis

The RO has evaluated the veteran's service-connected 
sinusitis as 10 percent disabling under Diagnostic Code (DC) 
6510.  Under DC 6510 chronic sinusitis is evaluated by 
application of the General Rating Formula for Sinusitis 
(General Formula).  Under these guidelines, a 10 percent 
disability rating is awarded for sinusitis manifested by one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or by three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

A 30 percent rating is assigned when a veteran has either 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or has more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

The relevant medical evidence consists of VA and non-VA 
reports, dated between 2004 and 2007.  This evidence includes 
a QTC examination report, dated in December 2004, which shows 
that the veteran complained of intermittent symptomatology of 
difficulty of air exchange from the nares, with almost short-
term benefit with Zyrtec.  He further complained of 
associated headaches with intermittent necessitation of 
pharmacotherapeutic antibiotics due to bacterial infection.  
He denied recent exacerbating symptomatology or time lost 
from work. 
The relevant diagnosis was intermittent symptomatic recurrent 
sinusitis with a notation of current pharmacotherapy.  On 
examination, the nares were clear bilaterally without 
discharge.  An associated X-ray of the paranasal sinuses was 
noted to be negative.  

A QTC examination report, dated in June 2007, shows that the 
veteran complained of constant chronic sinus problems, with 
constant headaches, chronic congestion, and shortness of 
breath.  He stated that he took Zytrec "off and on."  On 
examination, the veteran had a 30 percent nasal obstruction 
bilaterally, with rhinitis, as well as sinusitis over the 
frontal sinuses.  An associated X-ray of the paranasal 
sinuses was noted to be negative.  The diagnosis was chronic 
allergic sinusitis.  

A statement from T.M.D., apparently an employee at a holistic 
clinic, states that the veteran has received treatment for 
symptoms that included his sinus symptoms.  

The Board finds that a rating in excess of 10 percent is not 
warranted under DC 6510.  Other than a few reports from 
Langley AFB noting use of Zyrtec that are dated in, or prior 
to, June 2004, the relevant evidence is contained in the two 
QTC examination reports.  The first report, which is dated in 
December 2004, shows that the veteran complained of 
intermittent sinusitis with headaches, but that he denied 
recent exacerbating symptomatology.  There were no relevant 
findings on examination, and an X-ray of the paranasal 
sinuses was negative.  The next relevant medical evidence is 
dated about 21/2 years later, i.e., the June 2007 QTC 
examination report.  This report shows that the veteran 
complained of constant chronic sinus problems, with 
essentially intermittent use of medication.  He was found to 
have a 30 percent nasal obstruction bilaterally, with 
rhinitis, as well as sinusitis over the frontal sinuses.  An 
associated X-ray of the paranasal sinuses was negative.  
Based on the foregoing, the Board finds that overall, the 
evidence is insufficient to show that the veteran's sinusitis 
is productive of either three or more incapacitating episodes 
per year of sinusitis requiring prolonged antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Therefore, the evidence is 
insufficient to show that the veteran's sinusitis disease is 
manifested by symptomatology that more nearly approximates 
the criteria for an evaluation of 30 percent under DC 6510 at 
any time since the veteran filed the current claim of 
entitlement to an increased rating, and that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent.  

B.  Hemorrhoids

The RO has evaluated the veteran's service-connected 
hemorrhoids as 10 percent disabling under DC 7336.  Under DC 
7336, assignment of a 10 percent evaluation is contemplated 
where the hemorrhoids are shown to be large or thrombotic, 
and which are irreducible with excessive redundant tissue, 
and with evidence of frequent recurrences.  Where there is 
persistent bleeding and with secondary anemia or fissures, a 
20 percent evaluation is warranted.  

The relevant evidence is contained in the two QTC examination 
reports.  The first report, which is dated in December 2004, 
shows that the veteran complained of frequently recurring 
hemorrhoids.  He denied fecal leakage, and reported using 
Preparation H and analgesics as needed.  He also reported 
intermittent frank hematochezia with constipation.  On 
examination, there was no evidence of fecal leakage, 
fissures, thrombosis, or fistula formations.  There were mild 
appreciable hemorrhoids in two areas.  The hemorrhoids were 
reducible, and there was appreciable evidence of frequent 
recurrence.  The relevant diagnosis was external hemorrhoids.  
The next relevant medical evidence is dated about 21/2 years 
later, i.e., the June 2007 QTC examination report.  This 
report shows that the veteran complained of frequent flare-
ups, that he had bleeding with a hard stool or if he strains, 
and that he used ointment.  On examination, he had erythema 
around the anus, with internal and external hemorrhoids that 
were both in the inferior position and were not reducible.  
There was evidence of bleeding.  There were no signs of 
anemia.  There was no thrombosis.  There was evidence of 
frequent recurrence and excessive redundant tissue.  There 
was no rectal fistula or evidence of fecal leakage.  The 
examiner indicated that there was no significant anemia, or 
malnutrition.  The relevant diagnosis was external and 
internal hemorrhoids.  

A statement from T.M.D., apparently an employee at a holistic 
clinic, states that the veteran has received treatment for 
symptoms that included hemorrhoids.  

The Board finds that the claim must be denied.  The December 
2004 QTC examination report shows that there was no fissure, 
active bleeding, or signs of anemia.  Although there is some 
evidence of bleeding late in the appeal period, i.e., in the 
June 2007 QTC examination report, even assuming that 
persistent bleeding is shown as of that time, there is no 
evidence of anemia or fissures.  Based on the foregoing, the 
Board finds that the evidence is insufficient to show that 
the veteran's hemorrhoids are productive of persistent 
bleeding and with secondary anemia or fissures.  Therefore, 
the criteria for a rating in excess of 10 percent have not 
been met, and the claim must be denied.  

C.  Photophobia

The RO has evaluated the veteran's service-connected 
photophobia as noncompensable under DC's 6099-6079.  See 38 
C.F.R. § 4.27 (2008) (hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy 
will be coded first the numbers of the most closely related 
body part and "99").  However, in a relatively recent case, 
the U.S. Court of Appeals for Veterans Claims held that 
hyphenated codes are only appropriate for diseases, and that 
they are inappropriate for injuries.  Tropf v. Nicholson, 20 
Vet. App. 317 (2006).  Under the circumstances in this case, 
the use of the hyphenated code did not result in any 
prejudice to the veteran.  Here, DC 6099 represents an injury 
to the eye, and DC 6079 represents impairment of central 
visual acuity, and the Board has analyzed the claim under the 
appropriate diagnostic codes, as noted below.  

Impairment of central visual acuity is evaluated from 
noncompensable to 100 percent pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079 (2008).  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a, Table V (2008).

Vision in both eyes correctable to 20/40 warrants a 
noncompensable evaluation.  38 C.F.R. § 4.84a, DC 6079.  A 10 
percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079 (2008).

A QTC examination report, dated in December 2004, shows that 
the veteran complained of the need for sunglasses when 
outdoors.  He reported that he was diabetic.  On examination, 
uncorrected visual acuity was 20/30 in each eye; corrected 
visual acuity was 20/20.  There were no significant phorias.  
Pupils were round and normally reactive.  Versions were full.  
There was no significant cupping and the macula and retinal 
vessels were normal.  There was no evidence of hypertensive 
or diabetic retinopathy.  Visual field testing indicated a 
moderate non-diagnostic constriction.  The examiner noted a 
history of burns, with no evidence of residual trauma, and 
corrected central and peripheral vision within normal limits.  

A report from Griffey and Whitelock Eye Specialists (GWES), 
dated in June 2005, states that the veteran was referred from 
QTC for evaluation of his non-diagnostic constriction of both 
eyes.  The report indicates that the veteran denied having 
double vision or other symptoms, although he reported being 
sensitive to light, as well as left eye sensitivity and 
strain.  On examination uncorrected vision was 20/30 right 
eye, and 20/25, left eye.  Corrected vision was 20/25 at 
distance, and 20/20 near vision, bilaterally.   Pupils, 
extraocular movements, and muscle balance were normal.  The 
cornea, anterior chamber, and lens were clear.  The maculas, 
vessels, and peripheral retinas were clear.  There did not 
appear to be any unusual degree of photophobia during the 
examination.  Both eyes had marked contraction of visual 
fields "with undetermined etiology," and the report notes 
presbyopia.  The examiners stated that there was no objective 
anatomical explanation for the complaints of photophobia, 
that there was no intraocular or extraocular inflammatory 
process, no evidence of glaucoma, and, "I do not feel that 
the photophobia presents any degree of disability."  The 
report further notes that the veteran's history has included 
numerous examinations showing an essentially normal eye 
examination, that there was no objective evidence of diabetic 
retinopathy or inflammatory disease, and that this has been 
validated by numerous observers over a number of years.  The 
examiner stated that he had not seen abnormalities of the 
visual field of the nature shown without other evidence of 
retinal or optic nerve disease, that there was no evidence of 
scarring or retinal damage related to the blast injury, and 
that his blast injury was not related in any way to the 
visual field defect.  It was noted that visual field defects 
are very subjective and depend entirely upon cooperation to 
responses in the examinee, and that such results may be 
questioned unless they have been repeated numerous times 
under different circumstances.  

A report from the American Association of Professional Eye 
Care Specialists (AAPECS), dated in June 2007, shows that the 
veteran's corrected and uncorrected vision were 20/25, 
bilaterally.  On examination, both eyes had normal macula, 
vessels, and periphery, with clear lens and normal irises.  
Visual fields had significant constriction bilaterally.  The 
assessment noted that no acute pathology was seen, that the 
veteran complained of photophobia, "but does not act 
photophobic when examined," and that there was significant 
visual field constriction "which is more likely than not due 
to poor patient effort."  

Reports from Langley AFB, dated between 2003 and 2005, show a 
number of complaints of eye symptoms that included poor 
vision.  The reports indicate that retinopathy was not found.  
There were no relevant findings on examination in May and 
August of 2005.  The May 2005 report notes uncorrected vision 
of 20/20, both eyes.  An April 2004 report notes corrected 
vision of 20/20 both eyes.  

As an initial matter, ratings for impairment of field vision 
are evaluated under Diagnostic Codes 6080 and 6081.  In this 
case, the veteran is shown to have marked contraction of 
visual fields in both eyes.  However, the Board has 
determined that application of DCs 6080 and 6081 is not 
warranted because the medical evidence shows that the veteran 
does not have visual field impairment due to his service-
connected disability.  In particular, the GWES report, and 
the AAPECS report, essentially note that visual field defects 
are very subjective and depend entirely upon cooperation to 
responses in the examinee, that there is no evidence of 
scarring or retinal damage related to the blast injury, that 
the blast injury is not related in any way to the visual 
field defects, and that the demonstrated field defects are 
due to poor patient effort.  There is no competent contrary 
evidence of record on this issue, and the conclusions in 
these reports are consistent with the fact that there is no 
medical evidence of eye pathology of record that has ever 
been associated with visual field defects.  Accordingly, DCs 
6080 and 6081 are not for application.  

The Board further finds that the claim must be denied.  With 
regard to impairment of visual acuity, the ophthalmology 
examinations have shown corrected visual acuity of 20/25 or 
better in both eyes.  There is no competent evidence of 
record to show that the veteran has corrected visual acuity 
in one eye to 20/70 or 20/100, and the other eye to 20/40, or 
corrected visual acuity in one eye to 20/50 and the other eye 
to 20/40 or 20/50.  See DCs 6028, 6078, and 6079.  Thus, the 
preponderance of the evidence establishes that the veteran 
does not meet the criteria for a compensable evaluation.  See 
38 C.F.R. § 4.83a, Table V (2008).  

D.  Calluses, Bilateral Feet

As for the history of this disability, see 38 C.F.R. § 4.1, 
the veteran's service treatment reports were previously 
noted.  In addition, a July 1998 QTC report noted complaints 
of foot calluses that were not painful, but that cracked if 
his feet sweated a lot, and diagnoses that noted bilateral 
foot calluses, which seem to have no effect on his usual 
occupation as a security officer.  Two 2003 reports from 
Langley AFB showed treatment for complaints of foot calluses.  

The RO has evaluated the veteran's service-connected 
calluses, bilateral feet, under DC 7819.  Under DC 7819, 
benign skin neoplasms are rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), or rated on impairment of 
function.  38 C.F.R. § 4.118.

Scars, other than the head, face, or neck, that are deep or 
that cause limited motion.  Scars that are deep or that cause 
limited motion in an area or areas exceeding 6 square inches 
(39 sq. cm.) are rated 10 percent disabling.  38 C.F.R. § 
4.118, DC 7801.  

Scars that are superficial, do not cause limited motion, and 
cover area of 144 inches or more are given a compensable 
rating.  38 C.F.R. § 4.118, DC 7802.  

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, DC 7803 and Note (1).

Under DC 7804, a 10 percent rating is warranted for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. § 
4.118.  

A scar may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, DC 7805.  

The relevant medical evidence consists of VA and non-VA 
reports, dated between 2004 and 2007.  This evidence includes 
a December 2004 QTC examination report which shows that the 
veteran reported using topical medication on his feet with no 
long-term benefit, and discomfort when ambulating long 
distances and standing for long periods of time.  On 
examination, there were no exfoliations or ulcerative or 
crusting changes.  There were very faint callus formations of 
the distal medial aspect of the feet consistent with mild 
callus formation, which represented 0 percent of the exposed 
body surface area and less than 5 percent of the full body 
surface area.  There was mild hypopigmentation without 
depression, elevation, tenderness to palpation, scare 
formation, keloid formation, decreased range of motion, or 
appreciable deformity.  There was no associated pain in the 
feet.  The relevant diagnosis was bilateral plantar calluses.  

A June 2007 QTC examination report shows that the veteran 
complained of itching feet, with functional impairment and 
broken toenails.  On examination, the veteran had keratosis 
and dystrophic toenails, and onychomycosis of the toenails.  
There was no ulceration, but there was exfoliation and 
crusting over the plantar surfaces of both feet.  The skin 
symptoms were not on any exposed area of the body and were 
less than 5 percent of the total body.  There was no tissue 
loss, induration, inflexibility, hypopigmentation, or 
hyperpigmentation.  There was abnormal texture greater than 
six square inches.  There was no limitation of motion.  The 
examiner stated that the veteran's keratosis, dystrophic 
toenails, and onychomycosis were all related to his diabetes.  
The relevant diagnosis noted that it was "changed to 
keratosis of the feet and onychomycosis and dystrophic 
toenails," and that there were no calluses present.  

The Board finds that the claim must be denied.  The 
aforementioned evidence shows that the veteran's calluses are 
not shown to be painful, deep, unstable, to exceed 6 square 
inches, or to adversely affect foot function.  In this 
regard, the June 2007 QTC examination report states that the 
veteran did not have any calluses present, and that his 
keratosis, dystrophic toenails, and onychomycosis were all 
related to his diabetes.  However, service connection is not 
currently in effect for diabetes, and he therefore may not be 
compensated for these symptoms, which are shown to be 
distinct from his foot calluses.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  Thus, the assignment of a 10 percent 
evaluation for the veteran's bilateral foot calluses is not 
warranted.  

E.  Conclusion

In deciding the veteran's claims, the Board has considered 
the determination in Hart v. Mansfield, 21 Vet. App. 505 
(2007), and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  As noted above, the Board does not 
find evidence that the veteran's ratings for his sinusitis, 
hemorrhoids, photophobia, or bilateral foot calluses, should 
be increased for any separate period based on the facts found 
during the whole appeal period.  The Board therefore finds 
that the evidence is insufficient to show that the veteran 
had a worsening of his sinusitis, hemorrhoids, photophobia, 
or bilateral foot calluses, such that an increased, or 
compensable rating is warranted (as appropriate).  


III.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in June 2004, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claims.  The June 2004 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

The VCAA notice did not discuss the criteria for increased 
ratings, thus, the VCAA duty to notify has not been satisfied 
with respect to VA's duty to notify him of the information 
and evidence necessary to substantiate the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
        
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claims.  Id., Vazquez-Flores, 22 Vet. App. 
at 46.  Specifically, the claims files contain a number of 
submissions from the appellant, and the appellant's 
representative, which have been received since 2004.  These 
submissions, several of which were received subsequent to the 
June 2006 statement of the case (which included the criteria 
for increased ratings), indicate actual knowledge of the 
increased ratings issues on appeal, as well as the right to 
submit additional evidence and of the availability of 
additional process.  As both actual knowledge of the 
veteran's procedural rights, and the evidence necessary to 
substantiate the claims, have been demonstrated, and he, or 
those acting on his behalf, have had a meaningful opportunity 
to participate in the development of his claims, the Board 
finds that no prejudice to the veteran will result from 
proceeding with adjudication without additional notice or 
process.  Furthermore, as discussed below, it appears that VA 
has obtained all relevant evidence.  Id.  

With regard to the claim that new and material evidence has 
been submitted to reopen the claim for migraine headaches, in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that, in the context of a claim to reopen, VCAA notice must 
include an explanation of 1) the evidence and information 
necessary to establish entitlement to the underlying claim 
for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  
In the June 2004 VCAA notice, the appellant was informed of 
the criteria for service connection, and that he had to 
submit new and material evidence to reopen his claim.  In 
addition, the actions by the veteran and his representative 
indicate actual knowledge of the criteria for reopening the 
claim.  See e.g., submissions, received in October 2007, and 
February 2008.  As both actual knowledge of the criteria for 
reopening the claim, and of the veteran's procedural rights 
has been demonstrated, and as he, or those acting on his 
behalf, have had a meaningful opportunity to participate in 
the development of his claim, the Board finds that the 
appellant has been provided with adequate notice of what 
constitutes new and material evidence to reopen his claim for 
service connection, and that no prejudice to the veteran will 
result from proceeding with adjudication without additional 
notice or process.  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the appellant's claims files.  The RO has obtained the 
veteran's service treatment records, as well as VA and non-VA 
medical records.  With regard to the increased rating claims, 
the veteran has been afforded examinations.  With regard to 
the claim to reopen, although the appellant has not been 
afforded an examination, and although etiological opinion has 
not been obtained, since the Board has determined that new 
and material evidence has not been presented, a remand for an 
examination and/or an etiological opinion is not required to 
decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2002).  
The Board further points out that in March 2006, the veteran 
stated that he had no additional evidence to submit.  

Simply stated, the Board finds that the service and post-
service medical record provides evidence against these 
claims.  The Board therefore concludes that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

The appeal is denied.  

____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


